COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                 July 9, 2015
                              No. 10-14-00319-CV
JAMES L. JANES, SAM BRITTON PYLAND, JR. AS INDEPENDENT EXECUTOR OF THE ESTATE OF LUCY PYLAND, DECEASED, AND DENNIS SPENCE JANES AS INDEPENDENT EXECUTOR OF THE ESTATE OF WOODROW WILSON JANES, DECEASED
                                      v.
  MARY ADAMS AS INDEPENDENT EXECUTOR OF THE ESTATE OF BETTIE MAXEY, DECEASED
                                       
                                       
                        From the 54[th] District Court
                            McLennan County, Texas
                          Trial Court No. 2013-949-C2
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised and finds no reversible error has been presented.  Accordingly, the trial court's judgment signed on September 16, 2014 is affirmed.
	It is further ordered that the Estate of Betty Maxey, Mary Adams, and Suzanne Miller are awarded judgment against James L. Janes, Sam Britton Pyland, Jr. as Independent Executor of the Estate of Lucy Pyland, Deceased, and Dennis Spence Janes as Independent Executor of the Estate of Woodrow Wilson Janes, Deceased, jointly and severally, for the appellate costs that were paid, if any, by the Estate of Betty Maxey, Mary Adams, and Suzanne Miller; and all unpaid appellate court costs, if any, are taxed against James L. Janes, Sam Britton Pyland, Jr. as Independent Executor of the Estate of Lucy Pyland, Deceased, and Dennis Spence Janes as Independent Executor of the Estate of Woodrow Wilson Janes, Deceased, jointly and severally.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
					PER CURIAM
				SHARRI ROESSLER, CLERK

				By: ___________________________
					Nita Whitener, Deputy Clerk